COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Harry Edward Bundy, Jr. v. ADESA Houston d/b/a ADESA
                            Inc.

Appellate case number:      01-17-00863-CV

Trial court case number:    2016-87130

Trial court:                129th District Court of Harris County

        The Clerk of this Court’s December 28, 2017 notice directed the district clerk to
file an indigent clerk’s record regarding the pro se appellant’s “Statement of Inability to
Afford Payment of Court Costs or an Appeal Bond” (“Statement”). On January 5, 2018,
the district clerk filed an original clerk’s record containing, among other things,
appellant’s Statement, filed on November 21, 2017, but no trial court’s order denying it.
        Rule of Appellate Procedure 20.1 provides that a party who files such a Statement
in the trial court “is not required to pay costs in the appellate court unless the trial court
overruled the party’s claim of indigence in an order that complies with Texas Rule of
Civil Procedure 145.” TEX. R. APP. P. 20.1(b)(1). Because appellant’s indigence was
not overruled by the trial court, appellant is not required to pay costs. See id.
        Accordingly, the Clerk of this Court is directed to mark appellant indigent in this
Court’s records and allowed to proceed without advance payment for purposes of the
filing, clerk’s, and reporter’s record fees. Furthermore, because appellant is proceeding
pro se, the Court ORDERS the district clerk to mail a copy of the clerk’s record and the
reporter’s record, filed in this Court on December 4, 2017, to appellant, at no cost to
appellant, within 20 days of the date of this Order, and shall further certify to this
Court the date when delivery is made within 30 days of the date of this Order. Appellant
is ORDERED to file his appellate brief no later than 60 days from the date of this Order.
See TEX. R. APP. P. 2, 38.6(a)(2).

      It is so ORDERED.
Judge’s signature: /s/ Laura C. Higley
                    
Date: January 11, 2018